TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00181-CV




                                    In the Matter of J. A. C.




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 02-295-J277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               J. A. C., a juvenile, pleaded true to the allegation that he engaged in delinquent

conduct by committing the offense of aggravated sexual assault. See Tex. Penal Code Ann. § 22.021

(West 2003). The juvenile court adjudged him to have engaged in delinquent conduct and ordered

him committed to the Texas Youth Commission for an indeterminate period not to exceed his

twenty-first birthday. J. A. C. gave notice of appeal. Tex. Fam. Code Ann. § 56.01 (West 2002).

               J. A. C.’s appointed counsel on appeal filed a brief asserting that the appeal is

frivolous. The brief complies with the requirements for such briefs discussed in In Re D.A.S., 973

S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967).

Counsel states that she has diligently examined the record and researched the law applicable to the

facts and issues in the case. Counsel’s brief contains a professional evaluation of the record

demonstrating why there are no meritorious errors to be advanced. A copy of counsel’s brief was
delivered to J. A. C. and to his parent, and they were advised of their right to examine the appellate

record and to file a pro se brief. A pro se brief was not filed.

               We have independently reviewed the record and agree with counsel that the appeal

is frivolous. Counsel’s motion to withdraw is granted.

               The juvenile court’s judgment is affirmed.




                                               __________________________________________

                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: December 4, 2003




                                                  2